[Cite as State ex rel. Gilbert v. Cincinnati, 122 Ohio St.3d 32, 2009-Ohio-2360.]




           THE STATE EX REL. GILBERT ET AL., APPELLANTS, v. CITY OF
                             CINCINNATI ET AL., APPELLEES.
                       [Cite as State ex rel Gilbert v. Cincinnati,
                          122 Ohio St.3d 32, 2009-Ohio-2360.]
Appeal dismissed as moot.
     (No. 2008-0029 — Submitted April 21, 2009 — Decided May 27, 2009.)
   APPEAL from the Court of Appeals for Hamilton County, No. C-070166, 174
                             Ohio App.3d 89, 2007-Ohio-6332.
                                    __________________
        {¶ 1} This cause is before the court upon appellants’ appeal from a
judgment of the court of appeals denying a writ of mandamus.
        {¶ 2} On June 12, 2008, we granted appellants’ motion for a partial
remand to allow the court of appeals to rule on the motion for relief from
judgment that appellants had filed in that court.                    The court of appeals
subsequently granted the motion for relief from judgment and, on March 13,
2009, granted the writ of mandamus sought by appellants. State ex rel. Gilbert v.
Cincinnati, Hamilton App. No. C-070166, 2009-Ohio-1078.
        {¶ 3} Accordingly, this cause is dismissed as moot.
        MOYER,       C.J.,    and    PFEIFER,     LUNDBERG        STRATTON,         O’CONNOR,
O’DONNELL, LANZINGER, and CUPP, JJ., concur.
                                    __________________
        Manley Burke, L.P.A., Matthew W. Fellerhoff, and Daniel J. McCarthy,
for appellants.
                                    __________________